Title: To James Madison from Wilson Yandell, 22 February 1814
From: Yandell, Wilson
To: Madison, James


        
          Dear Sir
          Near Hartsville 22d February 1814
        
        Nothing but the most imparative Sense of duty & a religious regard for those principles in our government which your talents & indefatigable industry so eminently shared in establishing could induce me to address to you the following extracts.
        “All I regret is that government did not order us to a theatre of active war. Where we might have had an opportunity of serving our country with effect & gaining laurels for ourselves & our country—& thereby having retreived the lossed reputation of the american arms. This goverment did not do—& we had nothing in our pow⟨er⟩ but to tender our services for the field of danger in the northwest—which was not accepted by government—instead thereof was dismissed from public service in the most illegal & unconstitutional manner. I fear that the agents of goverment has adopted a systematic plan to bring into disrepute the character of the militia & if possible to impose on the american nation a beleif that the militia are not competant to defend the nation on the event of a sudden war. Should this opinion obtain the consequence is plain—that a standing army must be kept up in time of peace ready to meet war. It may be said where is the evidence of this. I answer it abounds. In every quarter it is resounded that the militia is not competant. In every act of congress lately it appears. First in repealing the volunteer act at the time it was repealed. In passing the law to raise regular troops for one year which can never be

disciplined in the time as well as volunteers who come into the field at once—& lastly by proposing an act of congress authorizing the federal officers to come into the camps of the detached militia & enlisting them when actually in the service of the united states. This is really disgracing them & their service indeed & will effectually put a stop to all detachment of militia during the existance of such an abominable & antirepublican code—& lastly when the[y] wanted men at every point altho the detachment under my command had tendered their services for northwestern service, who were in a state of descipline were competant to do honour to their country & themselves—disbanded under circumstances unmerited & unexpected & with the intention as is beleived to force them to enlist or from disgust join the patriots in spain. The last step is to discharge the kentucky militia—& Harrisons fortified camp in danger & they on their march to releive it. All these things combined in shewing that the object is to destroy the idea that the militia is the true & natural defence of a well organized republic. But We must look out. We must stick to the good old republican book the constitution—the new fangled doctrine to the contrary notwithstanding—& I have full confidence should my detachment be ordered on to the northwest our acts will give the lye direct to this new fangled republican doctrine General Armstrong’s opinion to the contrary notwithstanding.” Signed A. Jackson 13th May 1813 & addressed to major Tilman Dixon on the occasion of an invitation to a barbicue to be given the volunteers who had returned from near Natches highly inspired by the authour with such sentiments, I am asured by every officer I have conversed with, he made the tender of service for the northwest without authority & in direct oposition to former assurances.
        The following is under date of 8th inst
        “There will be exertions made to detain us in service Six months. This is supported by the concuring testimony of Jacksons aids who swarm about this camp in great numbers. They all agree that Jackson is confident that this whole army is detached for six months—& one of them viz Jo. Anthony has gone so far as to say he heared Jackson read a letter from the secretary at war directing him to use his influence with the army to detain it six months and if gentle means would not suceed to use force.”
        You have no doubt Seen Gov. Blounts order of 3 January for detaching 2500 militia agreably to the act of congress of April 1812 authorizing you to call out the militia of this state against the Creek nation. The respectable author of the last extract is a surgeon to a regement of those troops so called out for a three months tour & other gentlemen writing form [sic] camp of the same date say “Jackson Says he is determined to keep the field till ordered out.” There has no news paper information yet been given on the subject of discharging & paying the troops lately acting against the

creek nation. But great pains is taken i⟨n N⟩ashville to irritate the U. Volunteers by circulating real or pretended extracts from a letter of the secretary at war to his excellency Willie Blount which says they are the first volunteers of the kind who ever claimed their discharge without having first served 365 days & other such expressions construed to reflect.
        By such means much sensation is excited in Tennessee & if explanations are not shortly had the current of opinion will be greatly against the agents of government. For the late & premiditated illigal attemps to detain troops after their time is out is viewed as an attemp upon their rights as much superior to the famous tea tax as liberty its self is above that frivolous leaf. And however the present dominant party may goster the majority of the citzens care as little for that state honour which feeds on civil liberty as did their fathers of seventy six.
        A Knowledge of the leaders of the dominant party here, is that I never have, nor intend becoming conspicuous in any capacity whatever, or have any other motive for this address than informing him of whose worth I have the most exhalted opinion, of facts which appear to me to strike at the root of the Tree of liberty which he has had so important a share in planting & protecting will not only convince him of the delicacy but make my apology for this blount & at present confidential communication. I am Dear Sir your excellencys obedient
        
          Wilson Yandell
        
      